DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 13-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (2017/0176641).
Claim 1, 7, 14
 	Zhu et al. (2017/0176641) discloses a method and apparatus having a processor (Fig. 1, Ref. 113) having memory (Fig. 1, Ref. 114) to execute instructions (Fig. 1, Ref. 115) with the steps of receiving, from a LIDAR device (Fig. 7, Ref. 706), a first output signal associated with a first distance (Para. 0082); identifying, as a first return, a first portion of the first output signal that meets or exceeds a detection threshold (Para. 0116); identifying the first portion as a false positive return based at least in part on at least one of: determining a similarity of the first portion to an emitted light pulse or an expected return signal (Para. 0125; When laser data is received that does not match to tracked objects); determining a variance of the first portion over time (Para. 0080;  measuring the time delay between emission of the laser pulse and reception of the reflected light.); determining a difference between a power spectrum of the An average intensity of the laser data points for a roadway may be compared to a threshold to further identify an indication of whether the roadway is wet); or determining that a duration associated with the first portion meets or exceeds a threshold duration (Para. 0107; For example, using the 0 to 250 scale described above, if there are 1000 laser data points in the roadway and at least 850 of these 1000 points (or at least 85% of these laser data points) have an intensity below a threshold of 10, the roadway is dark.); and outputting, as a false detection (The false detection being the detection of Fog and not a object), at least one of a first distance measurement, an uncertainty, or an identification of the first portion as being a false positive return (Para. 0117; 0125; 0128-0129).  

    PNG
    media_image1.png
    671
    456
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    473
    561
    media_image2.png
    Greyscale

Claim 2, 8, 15
 	Zhu et al. (2017/0176641) discloses a second output signal associated with a second distance; and identifying, as one or more second returns, one or more portions of the second 
Claim 3, 9, 16
 	Zhu et al. (2017/0176641) discloses Lee &Hayesemitting a first light pulse, the first light pulse comprising a first power and first duration; and emitting a second light pulse comprising a second power and a second duration (Para. 0085; using one or more lasers, each with a power and pulse rate), wherein at least one of the second power differs from the first power or the second duration differs from the first duration (Thus, the LIDAR device can be configured to capture one or more laser point clouds of the scanning zone at predetermined time intervals, such as 100 milliseconds (to achieve a refresh rate of 10 frames per second), 33 milliseconds (to achieve a refresh rate of 30 frames per second), 1 millisecond, 1 second, etc.), wherein the first output signal is associated with the first light pulse and the second output signal is associated with the second light pulse (each one of the indicated laser point is going to be associated with an output signal).  
Claim 4, 11, 18
 	Zhu et al. (2017/0176641) discloses identifying the first portion as a false positive further comprises at least one of: determining a spectral representation based at least in part on the first distance and the second distance (An average intensity of the laser data points for a roadway may be compared to a threshold to further identify an indication of whether the roadway is wet); determining at least one of a number of frequencies or a power associated with a frequency represented in the spectral representation; determining a distribution of distances associated with the LIDAR device relative to a mean of the first distance, the second distance, and one or more additional distances; or determining that a distance between a first point 
Claim 5, 20
 	Zhu et al. (2017/0176641) discloses controlling an autonomous vehicle based at least in part on the first distance measurement (Para. 0032).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2017/0176641).
Claim 6, 12, 19
	Zhu et al. (2017/0176641) discloses the claimed invention except for receiving a thermal image, wherein identifying the first return as a false positive return is further based at least in part on determining that a portion of the thermal image is associated with an outlier temperature. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Zhu et al. (2017/0176641) with a thermal image since it was well known in the art that using a thermal image improves overall sensitivity of the measurement, therefore improving the determination of objects within a scene. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 13
 	Zhu et al. (2017/0176641) discloses the threshold duration is based at least in part on a duration associated with a signal transmitted by the LIDAR device (Fig. 1, Ref. 128).  

Allowable Subject Matter
Claims 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 10, 17 the prior art fails to disclose or make obvious identifying, as a true positive return, a last return of the one or more second returns that is last-in-time; identifying, as a true positive return, a second return of the one or more second returns that is associated with a second similarity that meets or exceeds a similarity threshold, a second variance that is less than the variance threshold, and/or a second duration that is less than the threshold duration; or identifying, as a false positive, a third return of the one or more second returns that is associated with third similarity that is less than the similarity threshold, a third variance that is >e64 Attorney DocketNo P145-2760USLee &Hayesmeets or exceeds the variance threshold, and/or a third duration that meets or exceeds the threshold duration>e64 Attorney DocketNo P145-2760US Lee &Hayesmeets or exceeds the variance threshold, and/or a third duration that meets or exceeds the threshold duration., and in combination with the other recited limitations of claim 7-9, 14-16. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 9, 2022